



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Reeves, 2018 ONCA 976

DATE: 20181203

DOCKET: C65607

Doherty, Miller and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Scott Reeves

Appellant

Richard Litkowski, for the appellant

Jeremy Tatum, for the respondent

Heard: November 30, 2018

On appeal from the sentence imposed on October 18, 2017
    by Justice Andrew J. Goodman of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

We see no error in the sentence imposed (four years plus ancillary
    orders). Given the quantum of fraud, its duration, the absence of any genuine
    remorse and the devastating impact of the frauds on the victims, we think four
    years does reflect the restraint principle.

[2]

We also do not agree that the trial judge failed to give adequate weight
    to the extenuating circumstances. The trial judge was far from impressed with
    much of the evidence offered in mitigation. We would not interfere with that
    assessment on the evidence. That assessment was entirely reasonable.

[3]

Leave to appeal is granted, the appeal is dismissed.


